    Case 1:21-cr-00441-ENV Document 9 Filed 08/31/21 Page 1 of 1 PageID #: 22




BEFORE HONORABLE ERIC N. VITALIANO
UNITED STATES DISTRICT JUDGE


                                        DATE: 8/31/2021


                     CRIMINAL CAUSE FOR GUILTY PLEA (VIA MICROSOFT TEAMS)

DOCKET # 21CR441 (ENV)



Defendant                                          COUNSEL

Julianna Barile                                    Michael Baldassare


AUSA: David Kessler and Meredith Arfa

Interpreter: n/a

COURT REPORTER: Linda Marino

Pretrial Officer: Anna Lee

Courtroom Deputy: William Villanueva

X        COUNSEL FOR DEFENDANT ADMITTED FOR THE PURPOSES OF THIS HEARING. COUNSEL
         WILL FILE ATTORNEY ADMISSION PAPERS

X        DEFT SWORN

X        CASE CALLED FOR PLEADING

X        DEFENDANT WAIVES INDICTMENT.

X        DEFENDANT ENTERS A PLEA OF GUILTY TO COUNT 1 OF THE INFORMATION

X        COURT FINDS THAT THE PLEA WAS MADE KNOWINGLY & VOLUNTARILY AND
         NOT COERCED. COURT FINDS FACTUAL BASIS FOR THE PLEA & ACCEPTS PLEA OF GUILTY
         TO COUNT 1 OF THE INFORMATION

X        SURETY NANCY BARILE ADVISED OF THE POTENTIAL EXPOSURE OF BOND. COURT
         AWAITING HER SIGNAURE ON THE BOND.

X        BAIL GRANTED




Time in Court: 60 MINUTES
